19-2838
     Singh v. Garland
                                                                              BIA
                                                                        Loprest, IJ
                                                                      A205 586 444
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            RICHARD J. SULLIVAN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   GURDEV SINGH,
14            Petitioner,
15
16                      v.                                  19-2838
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Deepti Vithal, Esq., Richmond
24                                      Hill, NY.
25
26   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
27                                      General; Derek C. Julius,
28                                      Assistant Director; Karen L.
 1                                    Melnik, Trial Attorney, Office of
 2                                    Immigration Litigation, United
 3                                    States Department of Justice,
 4                                    Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Gurdev Singh, a native and citizen of India,

10   seeks   review   of    an    August   6,   2019   decision     of    the   BIA

11   affirming a November 30, 2017 decision of an Immigration Judge

12   (“IJ”) denying asylum, withholding of removal, and protection

13   under the Convention Against Torture (“CAT”).                In re Gurdev

14   Singh, No. A 205 586 444 (B.I.A. Aug. 6, 2019), aff’g No. A

15   205 586 444 (Immig. Ct. N.Y. City Nov. 30, 2017).                   We assume

16   the   parties’   familiarity       with    the    underlying    facts      and

17   procedural history.

18         We review the IJ’s decision as modified by the BIA and

19   do not consider the findings that the BIA did not rely on.

20   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

21   (2d Cir. 2005).       Here, we review the IJ’s adverse credibility

22   determination     for       substantial    evidence.      See        8 U.S.C.

23   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

                                           2
 1   (2d Cir. 2018).      We defer to that determination “unless, from

 2   the totality of the circumstances, it is plain that no

 3   reasonable fact-finder could make such an adverse credibility

 4   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

 5   2008); accord Hong Fei Gao, 891 F.3d at 76. “Considering the

 6   totality of the circumstances, and all relevant factors, a

 7   trier of fact may base a credibility determination on the

 8   demeanor, candor, or responsiveness of the applicant. . . ,

 9   the consistency between the applicant’s or witness’s written

10   and oral statements . . . , the internal consistency of each

11   such statement, [and] the consistency of such statements with

12   other evidence of record . . . without regard to whether an

13   inconsistency, inaccuracy, or falsehood goes to the heart of

14   the applicant’s claim.”        8 U.S.C. § 1158(b)(1)(B)(iii).

15        Singh claimed that he was threatened and assaulted by

16   Congress Party members and a police officer on account of his

17   political opinion.          The agency’s determination that this

18   claim was not credible is supported by substantial evidence.

19   The agency reasonably relied on Singh’s inconsistent accounts

20   of   past     harm     by     the       police.   See   8   U.S.C.

21   § 1158(b)(1)(B)(iii).        During the credible fear interview—


                                         3
 1   which was memorialized in a typewritten list of questions and

 2   answers, was conducted with an interpreter, and reflects that

 3   Singh understood the questions about past harm and fear of

 4   future harm, Ming Zhang v. Holder, 585 F.3d 715, 725 (2d Cir.

 5   2009)—Singh confirmed that he had not been harmed by or had

 6   problems with the police.            But during his hearing, Singh

 7   testified that a police officer slapped him and threatened

 8   him with arrest and detention.           Singh’s explanation for the

9    inconsistency—that        the     telephonic    interpreter   at   his

10   interview was sometimes not clear or audible and that he did

11   not    think   a     slap       constituted    mistreatment—does   not

12   “demonstrate that a reasonable fact-finder would be compelled

13   to credit his testimony.”          Majidi v. Gonzales, 430 F.3d 77,

14   80-81 (2d Cir. 2005) (quotation marks omitted)).

15         In finding that Singh was not credible, the agency also

16   properly relied on Singh’s inconsistent testimony concerning

17   his     2010       visa     application.           See    8    U.S.C.

18   § 1158(b)(1)(B)(iii).        Singh testified that he applied for

19   asylum while in India, but denied that he had applied for a

20   tourist visa until he was confronted with the record of his

21   application, which pre-dated his alleged political activity.


                                          4
 1          The   agency’s       adverse       credibility       determination      is

 2   bolstered by the IJ’s determination that Singh’s demeanor

 3   undermined his credibility.               We accord particular weight to

 4   that finding here.              See Majidi, 430 F.3d at 81 n.1 (“[a]

 5   fact-finder who assesses testimony together with witness

 6   demeanor is in the best position to discern . . . whether a

 7   witness      who    hesitated      in     a     response    was   nevertheless

8    attempting truthfully to recount what he recalled of key

9    events” (internal quotation marks omitted)).                         The record

10   supports the finding because the interpreter told the IJ that

11   Singh was sometimes “mumbling” and the IJ noted on the record

12   that    Singh      had   “his    head    down    in   his   chest”    on   cross-

13   examination, which was a change from his demeanor on direct

14   examination.

15          These inconsistency and demeanor findings constitute

16   substantial          evidence       for       the     adverse        credibility

17   determination.           See Hong Fei Gao, 891 F.3d at 76; Xiu Xia

18   Lin, 534 F.3d at 165–66. 1              That determination is dispositive



     1 We do not rely on the agency’s finding that Singh testified
     inconsistently about how many times he was threatened because the
     findings discussed above constitute substantial evidence for the
     agency’s decision. See Xiao Ji Chen v. U.S. Dep’t of Justice, 471
     F.3d 315, 338–39 (2d Cir. 2006).
                                               5
 1   of asylum, withholding of removal, and CAT protection because

 2   the claims were based on the same factual predicate.                See

 3   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 4   Singh’s due process claim fails because he has not alleged

 5   “cognizable prejudice” resulting from the untranslated and

 6   indiscernible statements.          Garcia-Villeda v. Mukasey, 531

 7   F.3d    141,   149   (2d   Cir.   2008)   (internal   quotation   marks

 8   omitted).

9           For the foregoing reasons, the petition for review is

10   DENIED.    All pending motions and applications are DENIED and

11   stays VACATED.

12                                     FOR THE COURT:
13                                     Catherine O’Hagan Wolfe,
14                                     Clerk of Court




                                         6